 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      ) No. CR18-5605RAJ
 9                                                  )
                     Plaintiff,                     )
10                                                  ) ORDER FOR RELEASE
                v.                                  )
11                                                  )
     JACOB WILSON,                                  )
12                                                  )
                     Defendant.                     )
13                                                  )
14          IT IS HEREBY ORDERED:

15          (1) that the defendant be released from the Federal Detention Center at 6:30 a.m.

16   on Thursday, September 5, 2019, to the custody of his brother, Jordan Young, or his

17   attorney, Corey Endo;

18          (2) that upon his release the defendant is subject to the terms of the Appearance

19   Bond entered on August 16, 2019.

20          DATED this 4th day of September, 2019.

21
22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER FOR RELEASE                                           1601 Fifth Avenue, Suite 700
       (United States v. Wilson, CR18-5605RAJ)- 1                    Seattle, Washington 98101
                                                                                (206) 553-1100
